Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 1 of 17 Page ID #:3637



   1
       Robert Tauler (SBN 241964)
   2   Valerie Saryan (SBN 297115)
       Dillon Malar (SBN 321325)
   3   Tauler Smith LLP
       626 Wilshire Blvd., Suite 510
   4
       Los Angeles, CA 90017
   5   Tel: (310) 590-3927
       rtauler@taulersmith.com
   6   dmalar@taulersmith.com
       vsaryan@taulersmith.com
   7
   8
       Attorneys for Plaintiff
   9   NUTRITION DISTRIBUTION, LLC
  10
  11
  12
                          UNITED STATES DISTRICT COURT

  13                    CENTRAL DISTRICT OF CALIFORNIA
  14
  15    NUTRITION DISTRIBUTION, LLC,          Case No. 2:15-cv-08233-R-JC
        an Arizona Limited Liability
  16    Company,
                                              Hon. Manuel L. Real
  17                Plaintiff,
  18                                          PLAINTIFF NUTRITION
        vs.
  19                                          DISTRIBUTION, LLC’S
        IRONMAG LABS, LLC, a Nevada           MEMORANDUM OF
  20    limited liability company, ROBERT     CONTENTIONS OF FACT AND
        DIMAGGIO, an individual, IRON         LAW
  21
        MAG RESEARCH, LLC, a Nevada
  22    limited liability company, and DOES
        1 through 10, inclusive,
  23                                          Action Filed: October 21, 2015
                    Defendants.               Discovery Cutoff: October 15, 2018
  24
                                              Pretrial Conf.: November 5, 2018
  25
                                              Trial Date: December 4, 2018
  26
  27
  28

                          PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 2 of 17 Page ID #:3638



   1           Pursuant to the Court’s June 16, 2018 Order, Local Rule 16-4 and FRCP
   2   26(a)(3)(A), Plaintiff Nutrition Distribution, LLC dba Athletic Extreme (“AX”)
   3   hereby submits it’s memorandum of fact and law for trial.
   4           1) PLAINTIFF’S CLAIMS
   5                 a. Summary of Claims
   6           AX plans to pursue the following claims against Defendants:
   7           Claim 1:     Federal False Advertising Under the Lanham Act, 15 U.S.C. §
   8   1125(a) for falsely claiming that Defendants’ Ostarine products were legal and
   9   had no side effects when in reality they were developmental cancer drugs.
  10                 b. Elements of Plaintiff’s Claim and Evidence in Support
  11                      Thereof
  12                        i. Plaintiff’s Claim: Federal False Advertising – Lanham Act
  13                                1. Elements
  14      1)         Defendants made a false or misleading statement of fact about their
  15                 own product or another’s product in commercial advertising.
  16           With respect to the first element, it is undisputed that Defendants have
  17   made false statements of fact about their products, specifically their express
  18   representations that Ostarine has no negative side effects, in some cases failing to
  19   disclose any side-effects whatsoever. With respect to Super DMZ 4.0, Defendants
  20   claim that, “unlike many steroids, side effects are basically non-existent.”
  21           Contrary to Defendants’ representations, however, Ostarine has many side
  22   effects, including reduction in testosterone and testicular atrophy, rage, acne,
  23   balding and liver damage. Thus, the Ostarine Products are not recognized as safe
  24   and effective for any of the uses suggested by Defendants and may pose
  25   significant health and safety risks to consumers.
  26           A statement is literally false when it unambiguously states something that is
  27   untrue. Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 158 (2d Cir.
  28
                                                  1
                             PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 3 of 17 Page ID #:3639



   1   2007); Scotts Co. v. United Indust. Corp., 315 F.3d 264, 275 (4th Cir. 2002).
   2   Here, it is undisputed that Defendants’ representations regarding the Ostarine
   3   Products were false.
   4         Indeed, numerous studies have shown that products containing SARMs
   5   have many recognized potential serious side effects, including reduction in
   6   testosterone and testicular atrophy, rage, acne, balding and liver damage. In fact,
   7   since Ostarine is only in phase II clinical trials, medical experts have emphasized
   8   that there is no evidence that Ostarine is safe for humans to consume as dietary
   9   supplements. Thus, medical experts and the FDA have unanimously concluded
  10   that the sale of products containing SARMs, like Ostarine, is ‘highly dangerous to
  11   public safety.’
  12         The FDA has since confirmed that Defendants’ representations are
  13   misleading. On October 23, 2017, while this matter was pending appeal, the FDA
  14   took action against Defendants IML and DiMaggio by issuing a warning letter to
  15   Defendants IML and DiMaggio with regards to their sale of “Super DMZ 4.0.”
  16   The FDA warned Defendants IML and DiMaggio that “Super DMZ 4.0”
  17   containing SARMs constituted a “new drug” under Section 201(p) of the FD&C
  18   Act and a “prescription drug” under 503(b)(1)(A) of the FD&C Act, such that
  19   Defendants’ sale of “Super DMZ 4.0” constitutes “[t]he introduction or delivery
  20   for introduction, or causing the introduction or delivery for introduction, of a new
  21   drug lacking an FDA-approved new drug application (NDA) is a violation of
  22   sections 301(d) and 505(a) of the FD&C Act [21 U.S.C. §§ 331(d) and 355(a)].”
  23   As such, Defendants’ product was “misbranded, and the introduction or delivery
  24   for introduction, or causing the introduction or delivery for introduction, into
  25   interstate commerce of this product violates section 301(a) of the FD&C Act [21
  26   U.S.C. § 331(a)].”
  27
  28
                                                 2
                            PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 4 of 17 Page ID #:3640



   1      2)         The statement actually deceived or has the tendency to deceive a
   2                 substantial segment of its audience.
   3           Where a statement is “literally false, a violation may be established without
   4   evidence of consumer deception.” Mutual Pharmaceutical Co. v. Ivax
   5   Pharmaceuticals, Inc., 459 F. Supp. 2d 925, 933 (C.D. Cal. 2006)(quoting Scotts
   6   Co. v. United Indus. Corp., 315 F.3d 264, 273 (4th Cir. 2002). The First Circuit in
   7   Cashmere & Camel Hair Mfrs. Institute v. Saks Fifth Ave. (1st Cir. 2002) 284
   8   F.3d 302, 314–315, explained that a presumption of deception to claims that are
   9   literally false “makes sense,” when “a plaintiff demonstrates that a defendant has
  10   made a material misrepresentation that is literally false, [since] there is no need to
  11   burden the plaintiff with the onerous task of demonstrating how consumers
  12   perceive the advertising.” Id. “Common sense and practical experience tell us
  13   that we can presume, without reservation, that consumers have been deceived
  14   when a defendant has explicitly misrepresented a fact that relates to an inherent
  15   quality or characteristic of the article sold. To presume as much requires neither a
  16   leap of faith nor the creation of any new legal principle.” Id. See also, U-Haul
  17   Intern., Inc. v. Jartran, Inc. 793 F.2d 1034, 1041 (9th. Cir. 1986)(“He who has
  18   attempted to deceive should not complain when required to bear the burden of
  19   rebutting a presumption that he succeeded.”).
  20           Although the burden falls on Defendants with regard to this element, there
  21   is ample evidence that Defendants’ statements regarding the health effects, and
  22   legal status are deceptive. Indeed, even the FDA has opined on the deceptive
  23   marketing of SARMs, with its director of the Office of Compliance in the FDA’s
  24   Center for Drug Evaluation and Research stating “[w]e are extremely concerned
  25   about unscrupulous companies marketing body-building products with potentially
  26   dangerous ingredients. Body-building products that contain selective androgen
  27   receptor modulators, or SARMs, have not been approved by the FDA and are
  28
                                                  3
                            PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 5 of 17 Page ID #:3641



   1   associated with serious safety concerns, including potential to increase the risk of
   2   heart attack or stroke and life threatening reactions like liver damage.”
   3           Even without the FDA’s official position on SARMs, it is self-evident that
   4   Defendants’ false statements have a tendency to deceive a substantial segment of
   5   its audience.
   6      3)           The deception is material.
   7           To be a material deception, the false or misleading nature of the
   8   advertisement must be likely to influence the purchasing decision. Rice v. Fox
   9   Broad. Co., 330 F.3d 1170, 1181 (9th Cir. 2003); Cook, Perkiss, and Liehe, Inc. v.
  10   N. Cal. Collection Serv., 911 F.2d 242, 244 (9th Cir. 1990). Plainly, false
  11   statements about the side-effects and legal status of the Ostarine Products are
  12   material since consumers are naturally concerned about the consequences of
  13   taking illegal and harmful substances. Similarly, Defendants false advertisement
  14   of the Ostarine Products as a “nutritional supplement” as opposed to an
  15   unapproved cancer drug banned by anti-doping groups is material.
  16      4)           Defendants caused its false or misleading statement to enter
  17                   interstate commerce.
  18           There is no dispute that Defendants sold the Ostarine Products in interstate
  19   commerce. (Answer DKT #39 at ¶41 (“Defendants admit that IronMag made
  20   advertising statements on its website and on the internet, and shipped products in
  21   interstate commerce.”)
  22      5)           AX has been or is likely to be injured as a result of the false or
  23                   misleading statement.
  24           Injury Under the Lanham Act, courts “have generally presumed commercial
  25   injury when defendant and plaintiff are direct competitors and defendant’s
  26   misrepresentation has a tendency to mislead consumers.” TrafficSchool.com, Inc.
  27   v. Edriver Inc., 653 F.3d 820, 827 (9th Cir. 2011). In TrafficSchool.com, Inc., the
  28
                                                    4
                              PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 6 of 17 Page ID #:3642



   1   9th Circuit reversed the district court’s finding at trial that the Plaintiff did not
   2   suffer injury because it failed to demonstrate a direct link from the false
   3   advertising to Plaintiff’s profits. TrafficSchool.com, Inc. held that competitive
   4   injury can be presumed, reasoning as follows:
   5          There are good reasons to presume that a competitor bringing a false
   6          advertising claim has suffered a commercial injury. Competitors “vie
   7          for the same dollars from the same consumer group,” and a
   8          misleading ad can upset their relative competitive positions.
   9          Kournikova v. Gen. Media Commc’ns, Inc., 278 F.Supp.2d 1111,
  10          1117 (C.D.Cal.2003). Moreover, the Lanham Act is at heart a
  11          consumer protection statute. U–Haul Int’l, Inc. v. Jartran, Inc., 681
  12          F.2d 1159, 1162 (9th Cir.1982) (“U–Haul I ”); see 5 J. Thomas
  13          McCarthy, McCarthy on Trademarks & Unfair Competition § 27:25
  14          (4th ed. 2010) [hereinafter McCarthy ]; see also Alex Kozinski,
  15          Trademarks Unplugged, 68 N.Y.U. L.Rev. 960, 964 (1993) (“The
  16          great evil the Lanham Act seeks to prevent is that of consumers being
  17          duped into buying a watch they later discover was made by someone
  18          other than Rolex.” (footnote omitted)).
  19   Id. at 827. See also, Lexmark Intern., Inc. v. Static Control Components, Inc.
  20   (2014) 572 U.S. 118, 135–136 (citing TrafficSchool.com, Inc. for the proposition
  21   that “[e]ven when a plaintiff cannot quantify its losses with sufficient certainty to
  22   recover damages… disgorgement of the defendant's ill-gotten profits under §
  23   1117(a)” is available.).
  24          There is no dispute that Plaintiff and Defendants are direct competitors or
  25   that Defendants’ representations have the tendency to mislead consumers. As
  26   such, Plaintiff is entitled to disgorgement under § 1117(a), as further detailed in
  27   the next section.
  28
                                                   5
                            PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 7 of 17 Page ID #:3643



   1         Injury can also be established either by direct diversion of sales from AX to
   2   Defendants or by a lessening of the goodwill associated with AX’s products.
   3   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997);
   4   Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1054 (9th Cir. 2008);
   5   15 U.S.C. § 1125(a)(1)(B).
   6                             2. Key Supporting Evidence
   7         Plaintiff sells Advanced PCT and Mass FX Black, which are designed to
   8   build muscle. Defendants sell SARMs (Selective Androgen Receptor Modulators)
   9   including Ostarine, which are also designed to build muscle. Defendants’
  10   products that contain Ostarine are OSTA RX and Super DMZ 4.0 (the “Ostarine
  11   Products”). Plaintiff directly competes with Defendants in the supplement
  12   marketplace, and Athletic Xtreme’s Advanced PCT and Mass FX Black directly
  13   competed with IronMag Labs’ OSTA RX and Super DMZ 4.0 in the fitness
  14   supplement marketplace.
  15         On October 21, 2015, Nutrition Distribution filed its Complaint against
  16   IronMag Labs and Robert DiMaggio, asserting a cause of action for false
  17   advertising in violation of section 43(a)(1)(B) of the Lanham Act. Plaintiff’s
  18   lawsuit arises out of Defendants’ “false and misleading advertising regarding its
  19   products “OSTA RX” and “Super DMZ 4.0” (collectively the “Ostarine
  20   Products”) which are unlawfully marketed by Defendants as ‘dietary supplements’
  21   and falsely marketed as having no side effects.”
  22         Defendants tout numerous purported health and physical benefits of the
  23   Ostarine Products, but falsely state that there are no adverse side effects. By way
  24   of example, Defendants claim that OSTA RX “increases lean muscle mass,”
  25   “increases strength [and] endurance,” “promotes fat loss,” “promotes recovery,”
  26   “increases libido,” “increase[s] bone density,” and “causes muscle growth in the
  27   same manner as steroids” – all with “no adverse side effects and ‘no toxicity.’”
  28
                                                6
                           PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 8 of 17 Page ID #:3644



   1   With respect to Super DMZ 4.0, Defendants claim that, “unlike many steroids,
   2   side effects are basically non-existent.”
   3         Contrary to Defendants’ representations, however, Ostarine has several
   4   published side effects. For example, Ostarine has been found to cause “reduction
   5   in testosterone and testicular atrophy, rage, acne, balding and liver damage” and
   6   may have even more serious consequences that are currently unknown. In fact,
   7   there is no evidence that Ostarine is safe for humans to consume as a dietary
   8   supplement. Thus, medical experts and the FDA have concluded that the sale of
   9   products containing Ostarine as dietary supplements is “highly dangerous to
  10   public safety.” Thus, Ostarine, and therefore the Ostarine Products, are not
  11   recognized as safe and effective for any of the uses suggested by Defendants and
  12   pose significant health and safety risks to consumers.
  13         In addition, Defendants fail to disclose that Ostarine (and therefore the
  14   Ostarine Products), are specifically prohibited for use in sporting events by the
  15   World Anti-Doping Agency and the U.S. Anti-Doping Agency, and have led to
  16   numerous professional and amateur athletes being banned from competition.
  17   Indeed, Defendants target these unsuspecting consumers with their advertising,
  18   and claim that OSTA RX “has immense potential for muscle building for
  19   Bodybuilders, fitness, [and] athletes.”
  20         In reality, Ostarine is currently being investigated as a drug to treat muscle
  21   wasting diseases. As such, Ostarine is a “drug” since public trials have been
  22   instituted for researching its use as a pharmacetical. Consequently, the Ostarine
  23   Products are “prescription drugs” as defined in section 503(b)(1)(A) of the FDCA
  24   [21 U.S.C. § 353(b)(1)(A)], because due to their toxicity or potentiality for
  25   harmful effect, the method of their use, or the collateral measures necessary for
  26   their use, they are not safe for use except under the supervision of a practitioner
  27   licensed by law to administer them.
  28
                                                   7
                           PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 9 of 17 Page ID #:3645



   1         On October 23, 2017, while this matter was pending appeal, the FDA took
   2   action against Defendants IML and DiMaggio by issuing a warning letter to
   3   Defendants IML and DiMaggio with regards to their sale of “Super DMZ 4.0.”
   4   The FDA warned Defendants IML and DiMaggio that “Super DMZ 4.0”
   5   containing Ostarine constituted a “new drug” under Section 201(p) of the FD&C
   6   Act and a “prescription drug” under 503(b)(1)(A) of the FD&C Act, such that
   7   Defendants’ sale of “Super DMZ 4.0” constitutes “[t]he introduction or delivery
   8   for introduction, or causing the introduction or delivery for introduction, of a new
   9   drug lacking an FDA-approved new drug application (NDA) is a violation of
  10   sections 301(d) and 505(a) of the FD&C Act [21 U.S.C. §§ 331(d) and 355(a)].”
  11   As such, Defendants’ product was “misbranded, and the introduction or delivery
  12   for introduction, or causing the introduction or delivery for introduction, into
  13   interstate commerce of this product violates section 301(a) of the FD&C Act [21
  14   U.S.C. § 331(a)].”
  15         The FDA also concluded in a press release dated October 31, 2017 that
  16   Ostarine “presents significant potential safety risks to consumers who take them
  17   without the supervision of a practitioner licensed by law to administer such
  18   drugs.”
  19         AX will present evidence that it has suffered actual damages as a result of
  20   Defendants’ false and misleading advertising practices. Defendants’ own
  21   testimony will be used for the proposition that illicit conduct hurts everyone in the
  22   industry. The expert opinion of David Nolte will demonstrate damages in the
  23   form of Defendants’ profits. Testimony from AX’s founders will also show that
  24   AX suffered a decline in sales and a loss of consumer goodwill based on
  25   Defendants’ false and misleading labels and advertisements.
  26
  27         2) DEFENDANTS’ DEFENSES
  28
                                                 8
                            PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 10 of 17 Page ID #:3646



   1         A.    Summary Statement of Defendants’ Affirmative Defenses
   2         Defendants plan to pursue the following affirmative defenses:
   3         First Affirmative Defense: Lack of Capacity.
   4         Second Affirmative Defense: Speculative Damages.
   5         Third Affirmative Defense: Unclean Hands.
   6         Fourth Affirmative Defense (Part A): Lack of Standing On Alleged Injury
   7   To Individual Consumers Or Purchasers.
   8         Fourth Affirmative Defense (Part B): No Private Right Of Action/Lack Of
   9   Standing On Alleged FDCA Violations.
  10         Fifth Affirmative Defense: Estoppel.
  11         Sixth Affirmative Defense: Failure to Mitigate.
  12
  13               a. Elements of Defendants’ Defenses, and Key Evidence Relied
  14                   Upon in Opposition
  15                      i. First Affirmative Defense: Lack of Capacity
  16                             1. Elements
  17         Defendants allege that the companies owning AX are defunct.
  18                             2. Key Opposing Evidence
  19         The companies owning AX are in good standing.
  20                      ii. Second Affirmative Defense: Speculative Damages
  21         The parties have conferred and Defendants are not presenting their second
  22   affirmative defense of “speculative damages” as an affirmative defense.
  23                     iii. Third Affirmative Defense: Unclean Hands
  24                             1. Elements of Unclean Hands
  25         1) Plaintiff engaged in inequitable conduct; and
  26         2) Plaintiff’s inequitable conduct relates to the subject matter of its claims.
  27                             2. Key Opposing Evidence for Unclean Hands
  28
                                                 9
                           PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 11 of 17 Page ID #:3647



   1         Plaintiff never engaged in misconduct related to the present claims. “The
   2   concept invoking the denial of relief is not intended to serve as punishment for
   3   extraneous transgressions, but instead is based upon ‘considerations that make for
   4   the advancement of right and justice.’” Keystone Driller Company v. General
   5   Excavator Company (1933), 290 U.S. 240, 245, 54 S.Ct. 146, 147, 78 L.Ed. 293.
   6   Republic Molding Corp. v. B. W. Photo Utilities, 319 F.2d 347, 349 (9th Cir.
   7   1963); see also, Republic Molding Corp. v. B. W. Photo Utilities, 319 F.2d 347,
   8   350 (9th Cir. 1963) (“...the allowance of the defense of unclean hands, while it
   9   does deprive an unworthy plaintiff of the fruits of his misconduct, frequently
  10   multiplies the public injury in doing so. So here allowance of this defense in the
  11   face of the assumed fact of customer confusion permits that confusion to continue
  12   unabated, and even invites its extension to the ultimate state.”)
  13         Facts will demonstrate that AX has largely been the victim of third parties
  14   like Defendants, but has nonetheless taken accountability for its actions and
  15   attempted to rectify the marketplace. Moreover, unclean hands only applies when
  16   there is related misconduct leading up to and at the time of the suit. See POM
  17   Wonderful LLC v. Coca Cola Co., 166 F. Supp. 3d 1085, 1099-1100 (C.D. Cal.
  18   2016); Mut. Pharm. Co. v. Watson Pharm., Inc. 2009 WL 3401117, at *5 (C.D.
  19   Cal. Oct. 19, 2009).
  20                      iv. Fourth Affirmative Defenses: Injury to Individual
  21                            Consumers/No Private Right of Action/FDCA Predicate
  22                            Acts
  23         Counsel has agreed that these are not affirmative defenses and are not
  24   disputed.
  25                      v. Fifth Affirmative Defenses: Estoppel
  26         Pursuant to the meet and confer of counsel, Defendants are no longer
  27   pursuing this affirmative defense.
  28
                                                 10
                              PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 12 of 17 Page ID #:3648



   1                      vi. Sixth Affirmative Defense: Failure to Mitigate
   2         Defendants contend that this is an affirmative defense to a Lanham Act
   3   claim. Plaintiff contends this is a contract defense. It is unclear how Plaintiff
   4   would mitigate losses other than filing a lawsuit seeking an injunction to stop the
   5   conduct alleged.
   6         3) IDENTIFICATION OF ANTICIPATED EVIDENTIARY ISSUES
   7                a. Evidentiary Presumptions
   8                       i. Literal Falsity
   9         If the plaintiff proves “literal falsity,” the trier of fact must presume that
  10   consumers were misled, and the Court does not need to inquire into whether
  11   consumers were deceived or misled. “A plaintiff is entitled to relief under the
  12   Lanham Act on proof of literal falsity alone, as the court will assume that false
  13   statements actually mislead consumers.” POM Wonderful LLC v. Purely Juice,
  14   Inc., No. CV-07-02663, 2008 WL 4222045 at *11 (C.D. Cal. 2008); see also
  15   Mutual Pharmaceutical Co. v. Ivax Pharmaceuticals, Inc., 459 F.Supp.2d 925,
  16   933 (C.D. Cal. 2006) (“‘Where the advertisement is literally false, a violation may
  17   be established without evidence of consumer deception.”) (quoting Scotts Co. v.
  18   United Indus. Corp., 315 F.3d 264, 273 (4th Cir. 2002)).
  19                      ii. Intent to Deceive
  20         If AX establishes that Defendants engaged in intentional deception, the trier
  21   of fact must then presume that the advertisement actually deceived or has the
  22   tendency to deceive a substantial segment of the audience, and Defendants have
  23   the burden of proving otherwise. William H. Morris Co. v. Grp. W, Inc., 66 F.3d
  24   255, 258 (9th Cir. 1995) (“If Omicron intentionally misled consumers, we would
  25   presume consumers were in fact deceived and Omicron would have the burden of
  26   demonstrating otherwise.”); POM Wonderful LLC v. Purely Juice, Inc., No. CV-
  27   07-02663, 2008 WL 4222045, at *11 (C.D. Cal. July 17, 2008); ; Harper House,
  28
                                                  11
                           PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 13 of 17 Page ID #:3649



   1   Inc. v. Thomas Nelson, Inc., 889 F.2d 197, 208-09 (9th Cir. 1989); Warner-
   2   Lambert Co. v. Breathasure, Inc., 204 F.3d 87, 92 (3rd Cir. 2000).
   3          “It is not easy to establish actual consumer deception through direct
   4   evidence. The expenditure by a competitor of substantial funds in an effort to
   5   deceive consumers and influence their purchasing decisions justifies the existence
   6   of a presumption that consumers are, in fact, being deceived. He who has
   7   attempted to deceive should not complain when required to bear the burden of
   8   rebutting a presumption that he succeeded.” U-Haul Intl., Inc. v. Jartran Inc., 793
   9   F.2d 1034, 1041 (9th Cir. 1986).
  10         In the case cited by Defendants – William H. Morris Co. v. Grp. W, Inc., 66
  11   F.3d 255, 258 (9th Cir. 1995) – the Court held that “if Omicron intentionally
  12   misled consumers, we would presume consumers were in fact deceived and
  13   Omicron would have the burden of demonstrating otherwise” (emphasis
  14   added). The William H. Macy Court did not hold that the Court “might” or “may”
  15   presume; rather, the Court “would” presume, precisely because the presumption is
  16   neither optional, nor discretionary. Thus, if AX is able to prove intentional
  17   deception and invoke this presumption, the burden shifts and Defendants must
  18   thereafter rebut the presumption. Id.
  19                b. Damages
  20                       i. Actual Damages Need Not Be Established to Recover
  21         AX need not prove actual damages in order to obtain a monetary award
  22   pursuant to 15 U.S.C. section 1117(a); rather, the preferred approach allows the
  23   Court to fashion relief, including monetary, based on the totality of the
  24   circumstances. Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1146
  25   (9th Cir. 1997).
  26         “[A]lthough the Ninth Circuit in Harper House stated that ‘actual evidence
  27   of some injury resulting from the deception is an essential element’ in a suit for
  28
                                                12
                           PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 14 of 17 Page ID #:3650



   1   damages under § 43(a), id. (emphasis omitted), a more recent decision holds that
   2   ‘an inability to show actual damages does not alone preclude a recovery under
   3   section 1117.’ Lindy Pen Co. v. Bic Pen Corp., 982 F.2d 1400, 1411 (9th
   4   Cir.1993) (quoting Bandag, Inc. v. Bolser’s Tire Stores, 750 F.2d 903, 919
   5   (Fed.Cir.1984)). Under Lindy Pen, the preferred approach allows the district court
   6   in its discretion to fashion relief, including monetary relief, based on the totality of
   7   the circumstances. Id.; see also Badger Meter, Inc. v. Grinnell Corp., 13 F.3d
   8   1145, 1157 (7th Cir.1994) (stating that, even if a plaintiff is unable to demonstrate
   9   damages resulting from the defendant’s § 43(a) violation, § 1117 allows the
  10   district court to award the plaintiff any just monetary award so long as it
  11   constitutes ‘compensation’ for the plaintiff’s losses or the defendant’s unjust
  12   enrichment and is not simply a “penalty” for the defendant’s conduct).” Id. The
  13   testimony of David Nolte, Benjamin England, Michael Keplinger, Kevin Smith,
  14   and Robert DiMaggio will be offered in support of Plaintiff’s damages.
  15                       ii. Defendants’ Profits
  16         In addition to its own damages, AX is also separately entitled to any profits
  17   earned by Defendants that are attributable to the false advertising. 15 U.S.C. §§
  18   1117(a) and 1125(a); Skydive Arizona, Inc. v. Quattrochi, 704 F. Supp. 2d 841,
  19   848 (D. Ariz. 2010) rev’d in part (on other grounds) sub nom. Skydive Arizona,
  20   Inc. v. Quattrocchi, 673 F.3d 1105 (9th Cir. 2012) (“When seeking profits, the
  21   Plaintiff’s only burden is to prove the Defendants’ gross revenues. . . . The burden
  22   falls on the Defendant to prove all deductions and expenses that it believes are
  23   necessary to reach an accurate calculation of profits.”); Maier Brewing Co. v.
  24   Fleischmann Distilling Corp., 390 F.2d 117, 124 (9th Cir. 1968) (“the defendant
  25   has the burden of proof as to any deductions from his gross sales.”).
  26
  27
  28
                                                 13
                            PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 15 of 17 Page ID #:3651



   1         4) ISSUES OF LAW GERMANE TO THE CASE
   2         The parties are largely in agreement concerning the substantive law and the
   3   elements of that law which are applicable to the facts of this case.
   4         5) ISSUES TRIABLE TO A JURY
   5         AX made a timely jury trial demand together with its Complaint filed on
   6   October 21, 2015 (ECF No. 1) as to all claims and issues so triable.
   7                a. Issues Triable to the Jury
   8                       i. Whether any party violated the Lanham Act
   9                      ii. Damages
  10                     iii. Lack of capacity
  11                b. Issues Triable to the Court
  12                       i. Unclean hands
  13                      ii. Failure to mitigate
  14                     iii. Injunctive relief
  15                      iv. Attorneys’ fees
  16                      v. Statutory damages under the Lanham Act, 15 U.S.C. §1117,
  17                          including disgorgement and treble damages.
  18         6) RECOVERY OF ATTORNEYS’ FEES
  19         AX seeks the recovery of its attorneys’ fees pursuant to 15 U.S.C. section
  20   1117(a) (“Section 1117(a)”). Under Section §1117(a), AX will be entitled to an
  21   award of attorneys’ fees if it is established that Defendants violated 15 U.S.C.
  22   section 1125(a), and did so maliciously, fraudulently, deliberately, or willfully.
  23   Love v. Associated Newspapers, Ltd., 611 F.3d 601, 615 (9th Cir. 2010).
  24         AX will present evidence of the legal fees and costs incurred by AX to
  25   prosecute this action. Based on the evidence cited for Claim 1 above, including
  26   but not limited to the reports which put Defendants on notice that consumers were
  27   being deceived but which did not dissuade Defendants from continuing to use
  28
                                                  14
                           PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 16 of 17 Page ID #:3652



   1   deceptive advertisements, AX will demonstrate that Defendants acted both
   2   deliberately and willfully. AX will also present expert testimony from Dr. Perry
   3   Wilson on harm to the public, and Benjamin England on the illegality of
   4   Defendants’ conduct, and why this litigation therefore confers a benefit on the
   5   public.
   6         7) PLEADED CLAIMS OR AFFIRMATIVE DEFENSES
   7             ABANDONED
   8               a. AX’s Claims
   9         Plaintiff will not pursue its state law claims.
  10               b. Defendants’ Defenses
  11         Defendants will not pursue its Second Affirmative Defense for Speculative
  12   Damages. Defendants will not pursue its Fourth Affirmative Defenses for Lack of
  13   Standing On Alleged Injury To Individual Consumers Or Purchasers & Fourth
  14   Affirmative Defenses for No Private Right Of Action/Lack of Standing On
  15   Alleged FDCA Violations. Defendants will not pursue its Fifth Affirmative
  16   Defense for Estoppel.
  17
  18   Dated: October 15, 2018                        TAULER SMITH LLP
  19

  20                                              By: /s/Robert Tauler
  21
                                                        Robert Tauler, Esq.
                                                        Attorney for Plaintiff
  22                                                    Nutrition Distribution, LLC
  23
  24
  25
  26
  27
  28
                                                 15
                           PLAINTIFF’S MEMORANDUM OF FACT AND LAW
Case 2:15-cv-08233-R-JC Document 76 Filed 10/15/18 Page 17 of 17 Page ID #:3653



   1
                                 CERTIFICATE OF SERVICE

   2   I hereby certify that a copy of the foregoing was filed on October 15, 2018 with
   3   the Clerk of Court using the CM/ECF system, which will send notification of such
       filing(s) to all CM/ECF participants, including Plaintiff’s counsel of record.
   4
   5   Dated: October 15, 2018                     TAULER SMITH LLP
   6
   7
   8                                           By: /s/Robert Tauler
                                                   Robert Tauler, Esq.
   9                                               Attorney for Plaintiff
                                                   Nutrition Distribution, LLC
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              16
                          PLAINTIFF’S MEMORANDUM OF FACT AND LAW
